Citation Nr: 1747367	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-43 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to service connection for lymphoma, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marc D. Pepin, Attorney-at-Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from February 1981 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2008 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in May 2017.  A transcript of this hearing is associated with the claims file.  

The Veteran has claimed service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Board hearing held in May 2017, the Veteran indicated he desired to withdraw his appeal as to the issues of an initial increased disability rating for tinnitus and service connection for lymphoma, to include as due to exposure to ionizing radiation.  

2.  The Veteran's current bilateral hearing loss is related to his military noise exposure.

3.  The Veteran's COPD is not related to his military service, to include exposure to asbestos therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issues of entitlement to an initial increased disability rating for service-connected tinnitus and service connection for lymphoma, to include as due to ionizing radiation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

3.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, at the May 2017 Board hearing on the record, the Veteran expressed his desire to withdraw his appeal as to the issues of entitlement to an initial increased disability rating for service-connected tinnitus and service connection for lymphoma, to include as due to exposure to ionizing radiation.  His withdrawal was knowing and he acknowledged that he was aware that he could file another claim in the future with regard to these conditions.  

Hence, the Board finds that criteria for a withdrawal of an appeal have been met and there remain no allegations of errors of fact or law for appellate consideration with regards to these claims.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an initial increased disability rating for service-connected tinnitus and service connection for lymphoma, to include as due to exposure to ionizing radiation, and the Veteran's appeal is dismissed to that extent only.

II. Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Hearing Loss

With respect claims for hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection); Hensley, 5 Vet. App. at 159.  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 , as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

The Veteran contends that his current hearing loss is related to noise exposure in service, specifically exposure to noise resulting from his military occupational specialty (MOS) of Boiler Technician.  He has essentially related that he noticed he had hearing loss either during service or shortly after service and that he has continued to have hearing loss since service.  

After considering all the evidence, the Board finds that service connection for the Veteran's current bilateral hearing loss is warranted pursuant to 38 C.F.R. § 3.303(b) based upon continuity of symptomatology of a chronic disease.  The Board notes that VA recognizes hearing loss to be included in "Other organic diseases of the nervous system" under 38 C.F.R. § 3.309(a).  Consequently, even if chronicity in service is not shown, service connection may still be warranted based upon a showing of continuity of symptomatology of the chronic disease.  

In the instant case, the Veteran's report of noise exposure (being exposed to steam engine noise) is consistent with the circumstances of his service as a Boiler Technician.  Thus, acoustic trauma is conceded.  Furthermore, the service treatment records show that, although a hearing disability pursuant to § 3.385 was not shown by audiometric test results at the time of his discharge examination in February 1985, there was a significant threshold shift (10 decibels or more) at 4000 Hertz bilaterally and at 6000 Hertz in the right ear between the Veteran's entrance audiogram conducted in October 1980 and the one conducted in February 1985.  Furthermore, the Veteran reported at his separation examination in February 1985 a history of hearing loss and the examiner noted in the physician's summary that he had "minor hearing loss."  '

Furthermore, the Veteran has consistently reported the onset of his hearing loss to be either during or shortly after his service.  At his initial audiological consultation at VA in September 2008, he reported a 24 year history of hearing loss with gradual worsening and a significantly history of noise exposure.  Such report would place the onset of his hearing loss during service.  The examining audiologist noted that the standard audiometric procedures indicate a hearing loss that is greater than a normal age-related hearing loss.  

Based upon the above, the Board finds the evidence preponderates on finding that the Veteran's current bilateral hearing loss had its onset in service and that there has been a continuity of symptomatology since service such that the criteria for service connection under § 3.303(b) are met.  The Board acknowledges that a VA examination was afforded the Veteran in September 2010 and at this examination he reported post-service occupational and recreational noise exposure in addition to his military noise exposure.  However, the service treatment records clearly demonstrate that the Veteran's hearing acuity worsened during his active duty.  Consequently, any subsequent noise exposure would only have aggravated the hearing loss already caused by the Veteran's in-service noise exposure.  In addition, the Board acknowledges that the VA examiner gave a negative medical nexus opinion.  However, the examiner's rationale was solely based upon the fact that the Veteran's hearing loss at the time of discharge audiometry did not meet VA's criteria to be considered disabling, which is not an acceptable basis for an opinion.  Consequently, the Board does not find the VA examiner's opinion probative or persuasive in this case.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of service connection for bilateral hearing loss.  The Veteran's claim is, therefore, granted.

COPD

The Veteran contends that his COPD is related to exposure to asbestos in service.  He contends that he was exposed to asbestos at the shipyard in Boston, Massachusetts in 1981 when he was assigned to the USS Manley (DD940) and they overhauled the ship.  He relates that, when he was on the USS Coral Sea, they also went through a shipyard period, but at that time they were not allowed to do the work like when he was on the USS Manley.  Rather men wearing suits and masks came in and taped off the area and sprayed it down.  Essentially he stated that, the same things that he and the crew did while he was on the USS Manley, guys in protective gear came in and did during the overhaul period on the USS Coral Sea.  Because of this, he believes he was exposed to asbestos.  

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  However, VA has provided guidelines for considering asbestos compensation claims over the years that have been incorporated into the VA Adjudication Procedure Manual.  See M21-1, Part IV.ii.2.C.2.  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-2000.  VA must analyze the claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  


With asbestos-related claims, the Board must also determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  With these claims, the RO must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1, Part IV.ii.2.C.2.h.  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part IV.ii.2C.2.f.  An asbestos-related disease can develop from brief or indirect exposure to asbestos.  Id. 

In this case, the record shows that the RO complied with these procedures.  In support of his claim, the Veteran has submitted a detailed statement as to his claim of in-service asbestos exposure.  Thus, the Veteran has not provided the RO with the required details as to pre and post-service exposure, however, given that the Veteran does not have an asbestos-related respiratory disorder, the Board finds that it was unnecessary for the RO to make further inquiry.  The RO obtained the Veteran's service personnel and medical records.  Therefore, the Board finds that VA has satisfied its duty to assist the Veteran in developing this claim.

In the instant case, with regard to the Veteran's in-service exposure to asbestos, the Board acknowledges that both of his MOS's of Fireman and Boiler Technician as shown in his service personnel records would mean it is highly probable that he was exposed to asbestos in service.  See M21-1, Part IV.ii.1.I.3.d.  Given the Veteran's statements, the Board has no reason to believe otherwise.  Thus, exposure to asbestos in service is conceded.

However, just because he was likely exposed to asbestos in service does not mean that his COPD is related thereto.  In fact, the evidence preponderates against such a finding.

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce the following conditions:
  fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis 
  tumors 
  pleural effusions and fibrosis 
  pleural plaques (scars of the lining that surrounds the lungs) 
  mesotheliomas of pleura and peritoneum, and 
  cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). 
See M21-1, Part IV.ii.2.C.2.b.

A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Diagnostic indicators include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1, Part IV.ii.2.C.2.g.

The Veteran was diagnosed to have COPD in June 2006 after his physician noted he had wheezing on examination, although he made no complaints of shortness of breath or other respiratory problems.  He was prescribed a Combivent inhaler and advised to quit his tobacco use.  Also significant is a March 2006 chest X-ray that was essentially normal except for a finding of minimal chronic bronchitis.  The lungs were noted to be clear of active infiltrate.  Thus, the evidence does not show such things as pleural plaques or effusions, fibrosis or tumors in the lungs.  Nor are complaints of shortness of breath or dyspnea on exertion seen in the treatment records.  

Moreover, there does not appear to be anything in the Veteran's medical records to indicate that his COPD is related to asbestos exposure.  Rather, his medical records recommend he quit smoking, which tends to indicate that his smoking may be the likely cause.  The treatment records show the Veteran has reported a long history of smoking (anywhere from 1/2 a pack a day for 15 years up to 1 pack a day for 30 years).  After his diagnosis of COPD, the Veteran participated in smoking cessation treatment.  At the Board hearing in May 2017, the Veteran admitted that there was likely nothing in the record other than his own statements regarding a connection between his COPD and asbestos.

The Board acknowledges the Veteran's testimony that he started gradually having problems with his breathing such as wheezing, and that it "even probably" started while he was still in service.  He testified that he did not make complaints or go to sick call while he was in service and admitted that most of his complaints came after he got out and went to VA.  The Board finds the Veteran's report of onset in symptoms in service to be too vague to be credible, especially given the length of time (21 years) between the Veteran's discharge and any evidence in the post-service medical records of complaints of or treatment for respiratory problems.    

Moreover, the Board finds his report to be inconsistent with the contemporaneous service treatment records, which fail to show he made any complaints of respiratory problems, including at the time of his separation examination in February 1985.  The Board acknowledges that the Veteran contends that he did not have a separation examination and, therefore, he believes that someone falsified this examination report.  However, the Board notes the examination report was initially dated in January 1985 but that date was crossed out and redacted in February.  Given that there was about a month between those dates and the circumstances surrounding the Veteran's discharge from service, the Board finds that this may be the reason the Veteran believes he did not have a discharge examination.  It appears likely that the examination was conducted in January 1985 for another purpose, but was then repurposed in February to be his separation examination.  What is clear is that the Veteran signed the examination reports.  It does not appear that the signatures on these reports are not the Veteran's.  

Because the separation examination reports were generated with a view towards ascertaining the Veteran's then-contemporaneous state of physical and mental readiness, they are similar to both statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in general in the law, are accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure service-connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  Furthermore, the Board is permitted to weigh contemporaneous evidence against lay statements is determining their credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Furthermore, the Veteran's COPD was diagnosed 21 years after the Veteran's discharge from active duty.  Although if COPD was an asbestos-related disease, this onset would fall within the latency period.  However, there is nothing to demonstrate that the Veteran's COPD has the indices of an asbestos-related disease.  Consequently, the absence of COPD in the service treatment records or of persistent symptoms of any respiratory disorder at separation, along with the first evidence of any symptoms or diagnosis of COPD many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from COPD during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service). 

The only evidence indicating a relationship exists between the Veteran's current COPD and his military service is the Veteran's own lay opinion.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his COPD and his military service, especially exposure to asbestos therein.  The Board acknowledges that VA has not provided the Veteran with a VA examination.  However, given that there is nothing to indicate that the Veteran's COPD is an asbestos-related disease or that it may otherwise be related to the Veteran's active military service, the Board finds that VA has no duty to assist him in obtaining one as there is no medical question that needs to be answered.  See 38 C.F.R. § 3.159(c)(4)(i)(C). 

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for COPD is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the issues of an initial increased disability rating for service-connected tinnitus and service connection for lymphoma, to include as due to exposure to ionizing radiation, is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for COPD is denied.


REMAND

The Board finds that remand of the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD, is warranted for additional development.  Specifically the Veteran has set forth two additional stressors that the RO did not investigate, one of which he testified to in detail at the May 2017 Board hearing.  As a stressor has not been verified, it is important that all possible stressors be investigated and be considered by an examining physician as well.

In an August 2014 VA 21-4138, the Veteran requested that his claim be considered under the liberalizing law for PTSD (that provides for consideration of a veteran's statements regarding fear of hostile military terrorist activity as a stressor without requiring independent verification) and he set forth two additional stressors in addition to the stressor regarding the shooting of his fellow shipmate while they were on shore in Naples, Italy in the summer of 1983.  The first stressor was that, while aboard the USS Manley (DD 940) in Lebanon in 1982, some of his crewmembers were in the barracks that were blown up.  He stated he has had nightmares and survivor's guilt because he knows if he had gotten off the ship it could have been him also.  The second stressor he related was that he was sent to Grenada and he was on a carrier that launched many missions.  There were fires and wrecked aircraft that all resulted in a stressful situation while they were in this conflict.  

At the May 2017 Board hearing, the Veteran provided detailed testimony as to what happened in Grenada and that this event happened in approximately October 1983 while he was stationed aboard the USS Coral Sea.  Thus, no further information is needed from the Veteran regarding this stressor before an attempt is made to verify it.  

However, the Veteran has not provided sufficient information with regard to the Lebanon incident.  In the April 2014 statement, he stated this incident occurred in 1982; however, the VA treatment records show he reported to this stressor having occurred in 1983 while "aboard ship when the barracks were bombed; he lost friends and peers there.  He feels guilty for surviving; he was not a direct witness or first responder to the dead and wounded."  The Board takes judicial notice, however, that the bombing of the Marine barracks in Beirut, Lebanon occurred in October 1983.  Thus, based upon information in the Veteran's service personnel records as to his movements and his report that he was in Grenada in October 1983, neither of his reports would place him in Lebanon at the time of this bombing.  However, given the terrorist activity that was occurring in Lebanon during the preceding year or two, it is possible the Veteran could be referring to a lesser known incident.  Thus, he should be given an opportunity to provide more detailed information and the specific time frame of when this event occurred.  The Veteran is advised, however, that such information will be needed in order for verification of this stressor to be attempted.

Finally, the Veteran underwent VA examination in February 2016.  The VA examiner diagnosed him to have Other Specified Trauma and Stressor Related Disorder under the DSM-5, which is a progression of his treating VA sources diagnosis of PTSD.  At this examination, the Veteran only reported two stressors:  (1) seeing his friend get shot and having to "tote" him to the Italian police while on shore leave in Italy and (2) while in Guantanamo Bay, Cuba, having the exhaust fans go out in the boiler room during a training exercise and having to work in the hot boiler room.  The examiner found that, although the first stressor was adequate to support a diagnosis of PTSD and, therefore, met Criterion A, the second stressor did not.  

The examiner further provided an opinion that the Veteran's Other Specified Trauma and Stressor Related Disorder is at least as likely as not (50/50 probability) caused by or a result of his military service, to wit, the valid first stressor.  However, despite trying to verify this incident, the RO was unable to do so.  Consequently, the Veteran's claim for service connection has remained denied.  On remand, the Veteran's claim should be returned to the VA examiner for him to consider the two new stressors which the Veteran did not report at the examination for consideration of whether his Other Specified Trauma and Stressor Related Disorder may be related to one of these new stressors.  

In making this request, the Board acknowledges the private psychiatric evaluation report submitted by the Veteran in September 2017 and asks that the VA examiner consider this report and the medical opinions submitted therein, especially as this clinician appears to consider the boiler room stressor to be a valid stressor in render the diagnosis given.  The Board unfortunately finds this clinician's report is not set forth in a very cogent fashion and, therefore, finds it difficult to understand the diagnosis rendered and what specific stressors the clinician relied upon in rendering the diagnosis.  The clinician does not use the DSM-5 phrasing in providing her diagnosis and, moreover, changes the wording within the report itself making it confusing.  Furthermore, the clinician neither clearly set forth the specific stressors the Veteran reported nor clearly stated what stressors the diagnosis given was based upon.  Thus, it would be helpful for the VA examiner to review the report and to reconcile any differences between his or her findings and this private clinician's.

As remand is warranted, updated treatment records should be obtained from the Veteran's treating providers.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran identify all VA and non-VA treatment providers who have treated him for his PTSD since November 2015.  He should be requested to provide release forms for any non-VA care providers so that VA may obtain those records.  Upon receipt of the requested information, all identified records should be sought and associated with the claims file once attained.  If any non-VA medical records are unattainable, the Veteran and his representative, if any, should be so advised and given the opportunity to provide those records himself.

2.  Request the Veteran provide additional information regarding his alleged PTSD stressor that he was in Lebanon in either 1982 or 1983 when some of his crewmembers were in barracks that were blown up or bombed.  The Veteran should be requested to provide a two-month timeframe of when this event occurred and to provide a sufficient description of the event so that verification of it can be obtained.  Upon receipt of adequate information, an attempt should be made to verify this stressor.  A formal finding should be made if adequate information is not provided.

3.  With regard to the Veteran's stressor of combat-related events in Grenada while on the USS Coral Sea in or around October 1983, attempts should be made to verify this stressor with the appropriate agency(ies).

4.  Once the additional development requested in numbers 1 through 3 above have been completed, return the Veteran's claims file to the VA examiner who completed the February 2016 VA Initial PTSD examination for an addendum opinion.  Advise the VA examiner of the two new stressors the Veteran has alleged and the outcome of the attempts to verify those stressors.  

If either or both of the stressors are verified, the examiner should reconsider his diagnosis rendered in February 2016 in light of these newly verified stressors and provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's Other Specified Trauma or Stressor Related Disorder is related to the verified stressor or stressors.  

If neither of the two new stressors are verified (but so long as they are not inherently incredible or there is not clear and convincing  evidence to the contrary in the record), the examiner should provide an opinion as to whether such stressors are related to the Veteran's fear of hostile military or terrorist activity and it is adequate to support the diagnosis rendered.  If so, then the examiner should provide an opinion as to whether or not the diagnosis of Other Specified Trauma or Stressor Related Disorder rendered in February 2016 is at least as likely as not (i.e., at least a 50 percent probability) related to such stressor or stressors.  

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


